DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (since the new rejections pertain to the embodiment of figure 2A which is separate embodiment than that of Figure 14).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2013/0033741) in view of Jun et al. (US 2007/0252112).
Regarding claim 1, Mori discloses a light control laminate (see figure 2A, for instance), comprising: a first transparent base material (5); a second transparent base material (4); and a light control layer (9) arranged between the first transparent base material (5) and the second transparent base material (4), the light control layer containing plural spacers (‘spacer beads’, [0082]), the resin spacers having a spherical shape (‘bead’, [0082]), and the light control laminate being a Suspended Particle Device (SPD) system light control laminate ([0079]) or a Polymer Dispersed Liquid Crystal (PDLC) system light control laminate. However, Mori does not expressly disclose plural resin spacers, the 10% K value of the resin spacers being 10000 N/mm2 or less, the CV value of the particle diameter of the resin spacers being 2.0% or more.
Jun discloses a light control laminate (see paragraph [0008], for instance), including plural resin spacers (‘resin particles’, [0008]) within the light control layer (‘spacer for LCD’; [0008]), the 10% K value of the resin spacers being 10000 N/mm2 or less (‘(10% K value) of 250 to 700 kgf/mm2’; [0008], which is a range of 2451.7 – 6864.7 N/mm2), wherein the resin spacers have a spherical shape and the CV value of the particle diameter of the resin spacer is 2.0% or more (see Jun paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resin spacer material and 10% K value of Jun in the device of Mori. The motivation for doing so would have been to use a conventional spacer material to contribute toward simple device structure and manufacturing process, while being able to readily control a gap between electrodes facing each other in the light control layer and to avoid degradation of contact area of the spacers, as taught by Jun ([0008]; [0046]).
Regarding claim 3, Mori in view of Jun discloses the light control laminate according to claim 1, wherein the light control layer further contains a binder (28, see embodiment of Mori, figure 2B) and a liquid crystal material dispersed in the binder (9, figure 2B, of Mori).
Regarding claim 4, Mori in view of Jun discloses the light control laminate according to claim 1, wherein the light control layer (9) further contains a resin matrix (28) and a light control suspension dispersed in the resin matrix ([0091]).
Regarding claim 5, Mori in view of Jun discloses the light control laminate according to claim 1, further having a curved surface portion (since substrate 4, 5 are bendable).
Regarding claim 8, Mori in view of Jun discloses the light control laminate according to claim 6, wherein the average particle diameter of the resin spacer is 1 µm or more and is 50 µm or less (’25 µm or less’, [0082]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Jun, and in further view of Nakamura (US 2009/0009863).
Regarding claim 12, Mori in view of Jun discloses the light control laminate according to claim 3. However, Mori in view of Jun does not expressly disclose wherein the binder is crosslinked with a crosslinking agent.
Nakamura discloses a light control laminate, including a binder (‘resin’, [0265]), wherein the binder is crosslinked with a crosslinking agent ([0263]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the binder as Nakamura in the device of Mori. The motivation for doing so would have been to cure the resin binder in order to solidify the structure of the light control layer, as taught by Nakamura ([0263]).
Regarding claim 13, Mori in view of Jun discloses the light control laminate according to claim 4. However, Mori in view of Jun does not expressly disclose wherein the resin matrix comprises a coloration inhibitor, an oxidation inhibitor, and an adhesion imparting agent.
Nakamura discloses a light control laminate, including a resin matrix (‘resin’, [0265]), wherein the resin matrix comprises a coloration inhibitor, an oxidation inhibitor, and an adhesion imparting agent ([0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additive elements of Nakamura in the resin matrix of Mori. The motivation for doing so would have been to obtain optimal visual and structural characteristics, as taught by Nakamura ([0265]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/26/2021